cca_2018062013223420 id uilc number release date from sent wednesday date pm to cc bcc subject re one more thing fw sec_6334 personal_residence question ------------- yes the parties are the ones listed in the regs as sec_301_6334-1 states judicial approval is needed prior to levy of property that is owned by the taxpayer and used as the principal_residence of the taxpayer the taxpayer's spouse the taxpayer's former spouse or the taxpayer's minor child btw e does not say personal_residence -it says principal_residence which is a condensed version of principal_residence of the taxpayer used in a b maybe that was the source of your question if you are asking why the regs include parties not specifically mentioned in sec_6334 i believe that language comes from the conference_report i am not familiar with the training text you quoted and i am not sure what’s troubling about sec_6334 which addresses both residences in small dollar amounts and principal_residence seizures sec_6334 exempts residences in small dollar amount cases sec_6334 exempts principal residences except as provided in sec_6334
